DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/25/22, with respect to the rejection(s) of claim(s) 1-38 have been fully considered but are not persuasive.  A new ground(s) of rejection is made in view of newly cited prior art Laroia (Pub No 20040166869) further in view of newly cited prior art Laroia (Pub No 20060223520) and newly cited Barrett (Pub No 20050078680).

 Regarding claim 1, Applicant argues The claims as amended are not disclosed in the cited references of record. For example, the “pilot signal broadcast by a base station” in [0088] of Abedi does not teach “the transceiver configured to transmit the determined CQI based on at least information derived from within the periodically broadcast scheduling message”, as recited in claim 1. (Emphasis added).
 The examiner relies on newly cited prior art Laroia (Pub No 20040166869) further in view of Laroia (Pub No 20060223520) and Barrett (Pub No 20050078680) to teach the limitations of claim 1. Laroia is relied upon to teach scheduling since Laoria’520 cites: [0079] The allocation of traffic segments can be to different users from one segment to another. FIG. 6 is a diagram 600 of frequency on vertical axis 602 vs time on horizontal axis 604 and illustrates exemplary traffic segments. Traffic segment A 606 is indicated by the rectangle with vertical line shading, while traffic segment B 608 is indicated by the rectangle with horizontal line shading. In the example of FIG. 6, traffic segments A 606 and B 608 occupy the same frequencies but occupy different time intervals. In FIG. 6, assume segment A 606 is assigned to user #1 by the base station's scheduler and segment B 608 is assigned to user #2. The base station's scheduler can rapidly assign the traffic channel segments to different users according to their traffic needs and channel conditions, which may be time varying in general. The traffic channel is thus effectively shared and dynamically allocated among different users on a segment-by-segment basis.
 	
 In the above cited portion, Laoria’520 teaches allocating segments in a time/frequency to users. The time frequency segments are equated to the limitation of claim 1 “Receiving, by a mobile station having a radio frequency (RF) tuner a broadcast scheduling message from a base station on frequency resources of a first frequency, wherein the broadcast scheduling message is an OFDM signal indicates a pattern of frames to monitor and a length of time to monitor”. Wherein the “length of time to monitor” is equated to the segments in the time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15, 18-20, 21, 24-26, 27-31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroia (Pub No 20040166869) further in view of Laroia (Pub No 20060223520) and Barrett (Pub No 20050078680).

Regarding claim 1 and 8,
 	Loraoia’869 teaches a method for receiving broadcast information in an orthogonal frequency division multiplex (OFDM) communication system, the method comprising:  (OFDM para [0077])
 	Circuitry; transceiver; (see receiver/transmitter circuits, see para [0124]
 	Receiving, by a mobile station having a radio frequency (RF) tuner a broadcast scheduling message from a base station on frequency resources of a first frequency, wherein the broadcast scheduling message is an OFDM signal indicates a length of time to monitor; and  (interpreted as The allocation of traffic segments can be to different users from one segment to another. FIG. 6 is a diagram 600 of frequency on vertical axis 602 vs time on horizontal axis 604 and illustrates exemplary traffic segments. Traffic segment A 606 is indicated by the rectangle with vertical line shading, while traffic segment B 608 is indicated by the rectangle with horizontal line shading, see para [0079], [0078]).
	determining channel quality information (CQI) by measuring a signal of the base station;   (interpreted as Channel quality report information 548 may be obtained from measurements of downlink signals received from BS 400, e.g., measurements of pilot signals and/or beacon signals, see para [0070])
 	transmitting the determined CQI based on at least information derived from within the broadcast scheduling message, on frequency resources of a second frequency which is different than the first frequency; and (interpreted as uplink assignment messages 466 include assignment messages used to notify a WT terminal that it has been assigned an uplink traffic segment. Uplink assignment messages 466 are transmitted by BS 400 to WTs on downlink assignment channel segments used for assigning uplink channel segments, see para [0059])
 	receiving data on frequency resources of the first frequency. (interpreted as Data transmitted by the base station on a downlink traffic segment is decoded by a receiver in the intended wireless terminal while data transmitted by the assigned wireless terminal on the uplink segment is decoded by a receiver in the base station, see para [0081])
	However Loraoia’869 does not teach periodically broadcasting schedule; single RF (radio frequency); a pattern of frames to monitor;
 	
	Loraoia’520 teaches periodically broadcasting (interpreted as in some embodiments, the BS/sector ID information 1560 is conveyed to WTs via the downlink using beacons and/or pilot signals which are periodically broadcast, see para [0090]; single RF (radio frequency) (see para [0055]).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Loraoia’869 with the periodically broadcast as taught by Loraoia’520 since it would have been a simple substitution providing expected results of using sending information periodically instead of aperiodically. 
 	However they do not teach a pattern of frames to monitor 
 	Barrett teaches a pattern of frames to monitor; (interpreted as Media data stream schedule 1402 addresses the frames or chunks of frames (in video or audio) of the associated media data segment 1002, see para [0160])
	It would have been obvious to one of ordinary skill in the art to combine the scheduling of video data as taught by Loraoia’869 in view of Loraoia’520 with the scheduling information for video frames as taught by Barrett since it would have been a simple modification providing expected results of specifically teaching the frames that contain the data desired by the user. 
 	

Regarding claim 15 and 21  and 27 and 33,
 	Loraoia’869 teaches A method for transmitting broadcast information in an orthogonal frequency division multiplex (OFDM) communication system, the method comprising: (OFDM para [0077])
 	 transmitting, by a base station to a mobile station having a radio frequency (RF) tuner, on frequency resources of a first frequency, a broadcast scheduling message, wherein the periodically broadcast scheduling message is an OFDM signal which indicates a pattern of frames to monitor and a length of time to monitor; (The allocation of traffic segments can be to different users from one segment to another. FIG. 6 is a diagram 600 of frequency on vertical axis 602 vs time on horizontal axis 604 and illustrates exemplary traffic segments. Traffic segment A 606 is indicated by the rectangle with vertical line shading, while traffic segment B 608 is indicated by the rectangle with horizontal line shading, see para [0079], [0078]).
	receiving, by the base station from the mobile station, channel quality information (CQD) based on the signal and information derived from within the broadcast scheduling message, on frequency resources of a second frequency which is different than the first frequency; and (interpreted as uplink assignment messages 466 include assignment messages used to notify a WT terminal that it has been assigned an uplink traffic segment. Uplink assignment messages 466 are transmitted by BS 400 to WTs on downlink assignment channel segments used for assigning uplink channel segments, see para [0059])
 	transmitting data, by the base station to the mobile station, on frequency resources of the first frequency (interpreted as Data transmitted by the base station on a downlink traffic segment is decoded by a receiver in the intended wireless terminal while data transmitted by the assigned wireless terminal on the uplink segment is decoded by a receiver in the base station, see para [0081])
	However Loraoia’869 does not teach periodically broadcasting schedule.
	Loraoia’520 teaches periodically broadcasting (interpreted as in some embodiments, the BS/sector ID information 1560 is conveyed to WTs via the downlink using beacons and/or pilot signals which are periodically broadcast, see para [0090]; single RF (radio frequency) (see para [0055]);
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Loraoia’869 with the periodically broadcast as taught by Loraoia’520 since it would have been a simple substitution providing expected results of using sending information periodically instead of aperiodically. 
 	However they do not teach a pattern of frames to monitor 
 	Barrett teaches a pattern of frames to monitor; (interpreted as Media data stream schedule 1402 addresses the frames or chunks of frames (in video or audio) of the associated media data segment 1002, see para [0160])
	It would have been obvious to one of ordinary skill in the art to combine the scheduling of video data as taught by Loraoia’869 in view of Loraoia’520 with the scheduling information for video frames as taught by Barrett since it would have been a simple modification providing expected results of specifically teaching the frames that contain the data desired by the user. 

Regarding claim 2 and 9,
 	Loraoia’869 in view of Loraoia’520 and Barrett teaches the method of claim 1, wherein the broadcast information received by the mobile station in accordance with the periodically broadcast scheduling message is time and frequency multiplexed with data transmissions.  (interpreted as One exemplary system in which the present invention is used is the spread spectrum OFDM (orthogonal frequency division multiplexing) multiple-access system in which a traffic segment includes of a number of frequency tones over a finite time interval, see Loraoia’869 para [0077])

Regarding claim 3 and 10 and 18 and 24 and 29 and 35,
 	Loraoia’869 in view of Loraoia’520 and Barrett teaches the method of claim 1, wherein the periodically broadcast scheduling message indicates that information corresponding to a first type of broadcast information and information corresponding to a second type of broadcast information are to be received together. (interpreted as e.g., radio (audio) or video program broadcasts. The exemplary system 600 includes a plurality of base stations 602, 604 (BS A, BS B), each base station supporting OFDM signaling on at least two different carrier frequencies, e.g., multiple carrier frequencies C1, C2, C3, see Loroia’520 para [0053])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Loraoia’869 with the video/audio data as taught by Loraoia’520 since it would have been obvious to one of ordinary skill in the art to broadcast video/audio data. 

Regarding claim 4 and 11,
 	Loraoia’869 in view of Loraoia’520 and Barrett teaches the method of claim 3, wherein one type of the plurality of types of broadcast information is video data information. (interpreted as e.g., radio (audio) or video program broadcasts. The exemplary system 600 includes a plurality of base stations 602, 604 (BS A, BS B), each base station supporting OFDM signaling on at least two different carrier frequencies, e.g., multiple carrier frequencies C1, C2, C3, see Loroia’520 para [0053])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Loraoia’869 with the video/audio data as taught by Loraoia’520 since it would have been a simple modification producing expected results of transmitting audio or video data from the base station to the mobile nodes.

Regarding claim 5 and 12 and 19 and 25 and 30 and 36,
 	Loraoia’869 in view of Loraoia’520 and Barrett teaches the method of claim 1, wherein the periodically broadcast scheduling message is periodically transmitted on same time/frequency resources (interpreted as Each assignment segment 706, 708 precedes its respective traffic segment 710, 712. The assignment channel is a shared channel resource. The users receive the assignment information conveyed in the assignment channel and then utilize the traffic channel segments according to the assignment information, see Loraoia’869).

Regarding claim 6 and 13 and 31 and 37,
 	Loraoia’869 in view of Loraoia’520 and Barrett teaches the method of claim 1, wherein the periodically broadcast scheduling message indicates that one of the plurality of types of broadcast information is transmitted less frequently than another one of the plurality of types of broadcast information. (interpreted as he program may be, e.g., a television program or audio program, see Loraoia’520. Also see program segment carrier frequency Loraoia’52 para [0085]).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Loraoia’869 with the video/audio data as taught by Loraoia’520 since it would have been a simple modification producing expected results of transmitting audio or video data from the base station to the mobile nodes.

Regarding claim 20 and 26,
 	Loraoia’869 in view of Loraoia’520 and Barrett teaches the method of claim 15, however do not teach further comprising:
receiving, by the base station, a request for another type of information; and
transmitting, by the base station, the another type of information.  (interpreted as Multi-carrier receiver assembly 2102 includes a decoder 2114 for decoding at least some of the received uplink signals. Received uplink signals, in some embodiments, include registration request signals from wireless terminal, requesting to receive a broadcast program, see Loraoia’520 para [0136]. Also see a wireless communications system 600 supporting downlink digital broadcasting, e.g., radio (audio) or video program broadcasts, see para [0053])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Loraoia’869 with the video/audio data as taught by Loraoia’520 since it would have been a simple modification producing expected results of transmitting audio or video data from the base station to the mobile nodes.

 Regarding claim 28 and 34,
 	Loraoia’869 in view of Loraoia’520 and Barrett teaches the wireless communication system of claim 27, wherein the mobile station is configured to receive video data, from the base station , on resources of the first frequency. (interpreted as n some embodiments, the downlink video broadcasting functions like a TV channel or channels. In some embodiments, video on-demand capabilities are incorporated into the system, see Loraoia’520 para [0071]. Also see program segment carrier frequency Loraoia’52 para [0085]).
 	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Loraoia’869 with the video/audio data as taught by Loraoia’520 since it would have been a simple modification producing expected results of transmitting audio or video data from the base station to the mobile nodes.

Claim 7, 14, 23, 32, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroia (Pub No 20040166869) further in view of Laroia (Pub No 20060223520), Barrett (Pub No 20050078680),  and Ikeda (Pub No 20020166128).

Regarding claim 7 and 14 and 23 and 32 and 38,
 	Loraoia’869 in view of Loraoia’520 and Barrett teaches the method of claim 3, however they do not teach wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station. 
 	Ikeda teaches wherein at least one of the plurality of types of broadcast information includes information correlated to a neighboring base station (interpreted as said transmitter being adapted to provide said transport stream with link information showing the links between said transport stream of a program or events being broadcast in the service area of the transmitter for terrestrial broadcasting and the programs being broadcast in adjacent service areas, see Ikeda para [0012])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Loraoia’869 in view of Loraoia’520 and Barrett with the request for information as taught by Ikeda since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.

Claim 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroia (Pub No 20040166869) further in view of Laroia (Pub No 20060223520), Barrett (Pub No 20050078680),  and Arazi (Pub No 20010041594).

Regarding claim 16 and 22,
 	Loraoia’869 in view of Loraoia’520 and Barrett teaches the method of claim 15, however they do not teach further comprising:
 	receiving, by the base station, synchronization information from a neighboring base station; and
 	transmitting, by the base station, data and pilot signals on a first subset of radio resources of the OFDM communication system and not transmitting data on a second subset of radio resources of the OFDM communication system, wherein the transmitting and not transmitting are performed in accordance with the synchronization information. (interpreted as  the start of transmission of the corresponding segment from an adjacent base station, e.g., the start of DL broadcast segment 1 718, may be, e.g., less than one segment interval apart, but one or several, e.g., 2, 3, 10 or more, symbol transmission time periods apart. In some embodiments, the two segments conveying the same information are offset in time by less than a segment duration, but one or several, e.g., 2, 3, 10 or more, symbol transmission time periods apart, see Loraoia’520)
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Loraoia’869 with the synchronization taught by Loraoia’520 to improve quality and lower interference of the reception of the user equipment.
 	However they do not teach receiving, by the base station, synchronization information from a neighboring base station; and
 	Arazi teaches receiving, by the base station, synchronization information from a neighboring base station; (interpreted as a method of synchronizing at least one neighboring Base Station to the Base Station connected with the mobile unit comprising: from the Base Station connected with the mobile unit, sending call parameters and rough synchronization information to the at least one neighboring Base Station; and at the at least one neighboring Base Station, see para [0015])
	It would have been obvious to one of ordinary skill in the art to combine the system as taught by Loraoia’869 in view of Loraoia’520 and Barrett with the synchronization signal as taught by Arazi since it would have been a simple modification providing expected results of synchronizing transmissions to reduce interference.

Regarding 17,
 	Loraoia’869 in view of Loraoia’520, Barrett, and Arazi teaches the method of claim 16, further comprising: transmitting, by the base station, broadcast information correlated with the neighboring base station. (interpreted as  the start of transmission of the corresponding segment from an adjacent base station, e.g., the start of DL broadcast segment 1 718, may be, e.g., less than one segment interval apart, but one or several, e.g., 2, 3, 10 or more, symbol transmission time periods apart. In some embodiments, the two segments conveying the same information are offset in time by less than a segment duration, but one or several, e.g., 2, 3, 10 or more, symbol transmission time periods apart, see Loraoia’520)
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Loraoia’869 with the synchronization taught by Loraoia’520 to improve quality and lower interference of the reception of the user equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461  

/JASON E MATTIS/Primary Examiner, Art Unit 2461